Concurring Opinion by
Mr. Justice Pomeroy:
On the merits the Court has affirmed the actions of the lower court, and with this I am in agreement. This brief comment is not directed to the merits of the appeal, but to the procedural problem presented by the use of the test case device where the pretrial order directing it is discovered to be defective.
I subscribe to Justice Cohen’s remarks concerning the usefulness of the test ease device and the need for this Court to develop guidelines for this type of action. My view of the case at hand, however, leads me to a different conclusion than Justice Cohen as to the appropriate result. In the present case, the pretrial order providing for simultaneous trial of two test cases was entered without an awareness by the trial court that contributory negligence would be an issue with respect to some plaintiffs. In the course of the trial, -the importance of that issue became evident. Realizing that the situation of certain firemen placed them outside the reasonable ambit of the pretrial order, the trial court realistically attempted to rectify the situation by granting new trials as to those men. Post-trial modifications of such pretrial orders should be carefully weighed, but in my view the trial court was fully justified in its action in the present instance.
When events prove a pretrial order inadequate as to some parties, it does not follow that the order must for that reason be set aside as to all parties. In the present case, I think it was correct to conclude, as the lower court did, that a new trial as to all thirty-two plaintiffs was not required because of a defect in the consolidation order which affected only six of their *96number. The trial of disputes on a test case basis is a device peculiarly suited to large-scale tort litigation of the sort now before us; refusal to allow correction of an imperfect order would in my mind unduly inhibit its use. Similarly inhibiting would be a requirement that absolute congruence of the situations of all parties be established as a necessary precondition of such orders.